2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, there is no antecedent basis for “the second access needle.” There are grammatical errors in claims 3 and 4; these claims appear to intend that the guide apertures are open in (i.e. not “is”) a radial direction.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 13-15 are rejected under 35 U.S.C. 103 as obvious over Elliott (US 2005/0149045) in view of Zrinski et al. (US 2016/0186995).
Regarding claim 13, Elliott discloses parallel spacer (e.g. 10) for parallel spacing of a plurality of guiding elements during surgery, comprising: a parallel spacer body (e.g. 28) having a proximal (e.g. left/lower in Fig. 1) surface and a distal (e.g. right/upper in Fig. 1) surface, the body defining: a first guide aperture (e.g. 32) extending through the parallel spacer body between an opening in the proximal surface and an opening in the distal surface and defined by an internal wall, the first guide aperture being sized to receive a first guiding element in a first orientation with respect to the parallel spacer body and hold (e.g. via frictional engagement) the guiding element at the first orientation; and a second guide aperture (e.g. 34) extending through the parallel spacer body between an opening in the proximal surface and an opening in the distal surface and defined by internal walls; a first external positioning protrusion (e.g. 36) extending distally from the distal surface of the parallel spacer body, with the first guide aperture extending through the first external positioning protrusion; and a second external positioning protrusion (e.g. 38) extending distally from the distal surface of the parallel spacer body, with the second guide aperture extending therethrough; wherein an inner surface of the second guide aperture defines the second guide aperture.
The second guide aperture at 34 may or may not be sized to receive an access needle.

Regarding claim 14, Elliott further discloses the first guide aperture aligns to a first axis; and the second guide aperture aligns to a second axis (e.g. Figs. 1-2).
Regarding claim 15, Elliott further discloses the first axis and the second axis are parallel (e.g. Figs. 1-2).
5.	Claims 1-12 would be allowable upon resolution of the above matter.
6.	Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
7.	The following is an examiner’s statement of reasons for indicating allowable subject matter: The Elliott reference, considered to be the closest prior art reference of record, fails to disclose at least details relating to a) a second aperture being open as claimed, b) narrowing of apertures, and/or c) a system comprising a tissue protector as claimed. Exemplary reasons for non-obviousness of a second guide aperture being open as claimed may be related to aspects relating to compromising structural stability and/or interfering with the way an aperture guides a rotating drill, for example. Exemplary reasons for non-obviousness of a narrowing feature as 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775